DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claims 7 and 16 is withdrawn in view of applicants’ claim amendments. 

Drawings
The objection to the drawings is withdrawn in view of applicants’ amendments to the drawings.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 4-8, 13-15, 17, 19, 37, 39-40, and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Appl. Publ. No. JP 08-229924 to Kyojiro Kaneko (hereinafter “Kaneko I”) in view of U.S. Patent No. 6,027,563 to Choudhury, et al. (“Choudhury”). 
Regarding claim 1, Kaneko I teaches a furnace for electromagnetic casting a tubular-shaped silicon ingot (see, e.g., the Abstract, Figs. 1-5, and entire reference), the furnace comprising:
a mold comprising an outer crucible and an inner crucible, wherein the outer crucible is annular-shaped, wherein the inner crucible is disposed in the outer crucible and spaced away from the outer crucible to provide a gap between the inner crucible and the outer crucible, wherein the mold is configured to receive granular silicon in the gap (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach a mold formed by an outer (6a) and inner (6b) crucible which is configured to receive granular Si (17)), and
wherein a sidewall of the inner crucible is tapered such that a first lower outer diameter of the inner crucible is less than an upper outer diameter of the inner crucible, or the inner crucible comprises a plurality of plates, the plurality of plates are disposed to provide a tubular-shaped structure, not spaced apart at a top of the tubular-shaped structure, and spaced apart at a bottom of the tubular-shaped structure such that gaps exist between adjacent ones of the plurality of plates at the bottom of the tubular-shaped structure (see, e.g., Figs. 1-3 and  ¶¶[0012]-[0036] which teach that the inner crucible (6b) is comprised of a plurality of plates which are disposed to provide a tubular shaped structure; furthermore, the plates are closed at the top and open at the bottom with a gap between adjacent plates);
an outer induction coil disposed around the outer crucible (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach an outer induction coil (7a) disposed about the outer crucible (6a));
an inner induction coil disposed in the inner crucible (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach an inner induction coil (7b) disposed within the inner crucible (7b)), 
wherein the outer induction coil and the inner induction coil are configured to heat and melt the granular silicon in the mold to form the tubular-shaped silicon ingot (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that the outer (7a) and inner (7b) induction coils are configured to heat and melt the granular Si (17) within the crucibles (6a) and (6b) in order to form a tubular Si ingot (18)); and
a support member configured to move relative to the mold during formation of the tubular-shaped silicon ingot (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach a drawing shaft (12) and a dummy block (14) which are configured to move relative to the crucibles (6a) and (6b) during formation of the Si pipe-shaped ingot (18)).  
Kaneko I does not explicitly teach that the support member is configured to hold and move a seed relative to the mold in order to form a tubular shaped Si ingot on the seed.  However, in Figs. 1-2 and col. 8, l. 8 to col. 10, l. 50 Choudhury teaches an embodiment of a continuous casting system comprised of a crucible (9a) surrounded by an induction coil (10) with a support member (11) configured to hold a seed (25) and move relative to the crucible (9a) during formation of a Si ingot (30).  By partially melting back the seed (25) and crystallizing the molten Si therefrom, the seed crystal provides a template that aids in controlling the crystal growth process.  Thus, a person of ordinary skill in the art would look to the teachings of Choudhury and would be motivated to provide a seed crystal on top of the dummy block (14) in the apparatus of Kaneko such that the Si pipe (18) crystallizes and grows from the seed crystal in order to provide a means for promoting and controlling the crystal growth process.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 4, Kaneko I teaches that the plurality of plates are placed in a circle to provide a circular side wall (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that the plurality of plates forming the inner crucible (6b) are placed in a circle).   
Regarding claim 5, Kaneko I teaches that the plurality of plates are spaced apart to allow the plates to deflect while experiencing contraction forces on the plates by the tubular-shaped silicon ingot during cooling of the tubular-shaped silicon ingot (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that the plurality of plates forming the inner crucible (6b) are spaced apart; furthermore, since the inner crucible (6b) is formed from a material such as copper it necessarily is able to deflect while experiencing contraction forces from the Si pipe (18)).
Regarding claim 6, Kaneko I teaches that the plurality of plates comprise coolant channels configured to receive a coolant to cool the inner crucible (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that the inner crucible (6b) includes water passage holes and channels configured to receive a coolant).  
Regarding claim 8, Kaneko I teaches that the inner crucible has an open bottom end (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which show that the inner crucible (6b) has an open bottom end).
Regarding claim 13, Kaneko I teaches a mold for forming a tubular-shaped silicon ingot (see, e.g., the Abstract, Figs. 1-5, and entire reference), the mold comprising:
an outer crucible, wherein the outer crucible is annular-shaped; and an inner crucible disposed in the outer crucible, such that the outer crucible surrounds the inner crucible, wherein a gap exists between the outer crucible and the inner crucible, wherein the outer crucible and the inner crucible are configured to receive granular silicon in the gap (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach a mold formed by annular shaped outer (6a) and inner (6b) crucibles which are configured to receive granular Si (17) in a gap formed therebetween),
wherein the inner crucible comprises a plurality of plates, wherein the plurality of plates comprise inner surfaces, sides, and outer surfaces, wherein the inner surfaces face each other and are disposed along an inner circular perimeter, wherein the plurality of plates are disposed to provide a tubular-shaped structure (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that the inner crucible (6b) is comprised of a plurality of plates which are disposed to provide a tubular shaped structure; furthermore, the plates have inner, side, and outer surfaces as claimed), 
wherein the plurality of plates are disposed, such that the plurality of plates are not spaced apart at a top of the tubular-shaped structure and are spaced apart at a bottom of the tubular-shaped structure such that gaps exist between adjacent ones of the plurality of plates at the bottom of the tubular-shaped structure for displacement of the plurality of plates radially inward while experiencing contraction forces of the tubular-shaped silicon ingot on the outer surfaces during solidification of the tubular-shaped silicon ingot (see, e.g., Figs. 1-3 and  ¶¶[0012]-[0036] which further teach that the plurality of plates forming the inner crucible (6b) are closed at the top and open at the bottom with a gap between adjacent plates; furthermore, since the inner crucible (6b) is formed from a material such as copper it necessarily is able to deflect while experiencing contraction forces from the Si pipe (18)).  
Regarding claim 14, Kaneko I teaches that the outer surfaces are disposed along an outer circular perimeter of the inner crucible (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that outer surfaces of the plates are disposed around an outer circumference of the inner crucible (6b)).  
Regarding claim 15, Kaneko I teaches that the gaps between the plurality of plates exist for a bottom portion of the inner crucible and do not exist for an upper portion of the inner crucible (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that gaps exist between the bottom of adjacent plates forming the inner crucible (6b) while a top thereof is closed).
Regarding claim 17, Kaneko I teaches that the inner crucible has an open bottom end (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which show that the inner crucible (6b) has an open bottom end).
Regarding claim 19, Kaneko I teaches that the inner crucible comprises coolant channels for receiving a coolant to cool the inner crucible (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that the inner crucible (6b) includes water passage holes and channels configured to receive a coolant).
Regarding claim 37, Kaneko I teaches that the inner crucible comprises the plurality of plates (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that the inner crucible (6b) is comprised of a plurality of plates), the plurality of plates are:  
disposed to provide the tubular-shaped structure (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that the plurality of plates are disposed to provide a tubular shaped structure);
not spaced apart at a top of the tubular-shaped structure (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that the plurality of plates are not spaced apart at a top of the inner crucible (6b)); and
spaced apart at the bottom of the tubular-shaped structure such that gaps exist between the adjacent ones of the plurality of plates at the bottom of the tubular-shaped structure (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that the plurality of plates are spaced apart at a bottom such that gaps exist between adjacent plates).
Regarding claim 39, Kaneko I teaches that the plurality of plates are separated to allow the plurality of plates to deflect radially (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that the plurality of plates are separated at the bottom of the inner crucible (6b); furthermore, the plates are necessarily able to be deflected radially even if only by a small amount).  
Regarding claim 40, Kaneko I teaches that the widths of gaps between the adjacent ones of the plurality of plates increases from tops of the plurality of plates to bottoms of the plurality of the plates (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that the width of the gaps between the plates increases from zero at a top to a finite distance at the bottom of the plates).  
Regarding claim 42, Kaneko I teaches that the plurality of plates are separated to allow the plurality of plates to deflect radially (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that the plurality of plates are separated at the bottom of the inner crucible (6b); furthermore, the plates are necessarily able to be deflected radially even if only by a small amount).
Regarding claim 43, Kaneko I teaches that the widths of gaps between the adjacent ones of the plurality of plates increases from tops of the plurality of plates to bottoms of the plurality of the plates (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that the width of the gaps between the plates increases from zero at a top to a finite distance at the bottom of the plates). 

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko I in view of Choudhury and further in view of U.S. Patent Appl. Publ. No. 2012/0244061 to Kaneko, et al. (“Kaneko II”). 
Regarding claim 2, Kaneko I teaches a heater configured to heat the tubular-shaped silicon ingot subsequent to being pulled from the mold (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach an induction coil (11) which is configured to heat the Si pipe (18) after being pulled from the mold), but does not explicitly teach that there are a plurality of these heaters.  However, in Fig. 2 and ¶¶[0034]-[0063] as well as elsewhere throughout the entire reference Kaneko II teaches an analogous embodiment of an electromagnetic casting system in which the temperature of the cast Si ingot (S) is controlled by a temperature control reactor (600) which, as shown in Fig. 2 is comprised of a plurality of heaters.  As detailed in ¶[0060] the temperature control reactor (600) is used to maintain a predetermined temperature gradient such that the solidified ingot (S) may be gradually cooled to the desired temperature.  Thus, a person of ordinary skill in the art would look to the teachings of Kaneko II and would be motivated to incorporate a plurality of induction coils (11) in the system of Kaneko I such that the cast Si pipe (18) may be gradually cooled to the desired temperature.  

Claims 3, 9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko I in view of Choudhury and further in view of U.S. Patent Appl. Publ. No. 2011/0214830 to Holzgruber, et al. (“Holzgruber”). 
Regarding claim 3, Kaneko I teaches that the electromagnetic casting system further comprises:  
a hopper (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach a funnel-shaped tube at the bottom of the duct (15) which may be considered as a hopper as claimed); and
a feeder supplying the granular silicon and a dopant to the hopper (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that a container (i.e., a feeder) supplies granular Si (17) to the funnel-shaped tube and is capable of including a dopant; alternatively, the desired raw material is supplied to the duct (15) through the raw material port (2) and, hence, must originate from a feeder; it is noted that the granular Si necessarily is not 100% pure and will inherently include one or more dopants; alternatively, it is noted that the limitation relating to supplying granular Si and a dopant does not carry patentable weight in an apparatus claim as it relates to a method of using the claimed apparatus rather than to its structure),
wherein the plurality of hoppers guide the granular silicon and the dopant into the gap in the mold (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that the granular Si (17) and any dopant contained therein is guided into the space between the inner (6b) and outer (6a) crucibles), and 
the outer crucible is funnel-shaped to guide the granular silicon and the dopant from the hoppers into the gap in the mold (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which show that the outer crucible has a funnel-like shape which guides the Si raw material (17) and any dopant contained therein into the gap between the inner (6b) and outer (6a) crucibles).
Kaneko I does not explicitly teach that there are a plurality of hoppers and a plurality of feeders.  However, the use of a plurality of hoppers and feeders may be considered as a mere duplication of parts which is considered prima facie obvious.  This is exemplified by at least Fig. 2 and ¶¶[0026]-[0033] of Holzgruber which teach an analogous embodiment of an electromagnetic casting system comprised of an inner mandrel (17) and an outer mould (10) for the production of hollow ingots (18).  In Fig. 2 Holzgruber specifically teaches the use of two sources of Si in the form of consumable electrodes (12) which are provided on opposite sides of the crucible such that raw material is uniformly supplied to the mold.  Thus, a person of ordinary skill in the art would look to the teachings of Holzgruber and would be motivated to utilize a plurality of hoppers and feeders to supply raw material to the mold between the inner (6b) and outer (6a) crucibles of Kaneko I in order to provide a more uniform distribution of Si raw material around the circumference of the mold.  
Regarding claim 9, Kaneko I does not explicitly teach that the inner crucible extends below a bottom of the outer crucible.  However, since Figs. 1-3 show that the bottom of the inner (6b) and outer (6a) crucibles are at substantially the same level, adjusting the position of the inner crucible (6a) such that it extends slightly below the outer crucible (6a) may be considered as a mere rearrangement of parts which does not modify the operation of the device and, hence, is prima facie obvious.  This is exemplified by at least Fig. 2 and ¶¶[0026]-[0033] of Holzgruber which teach an analogous embodiment of an electromagnetic casting system comprised of an inner mandrel (17) and an outer mould (10) for the production of hollow ingots (18) in which the inner mandrel (17) extends below a bottom of the mould (10).  
Regarding claim 18, Kaneko I does not explicitly teach that the inner crucible extends below a bottom of the outer crucible.  However, since Figs. 1-3 show that the bottom of the inner (6b) and outer (6a) crucibles are at substantially the same level, adjusting the position of the inner crucible (6a) such that it extends slightly below the outer crucible (6a) may be considered as a mere rearrangement of parts which does not modify the operation of the device and, hence, is prima facie obvious.  This is exemplified by at least Fig. 2 of Holzgruber which teaches an analogous embodiment of an electromagnetic casting system comprised of an inner mandrel (17) and an outer mould (10) for the production of hollow ingots (18) in which the inner mandrel (17) extends below a bottom of the mould (10).  

Claims 10 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko I in view of Choudhury and further in view of U.S. Patent Appl. Publ. No. 2012/0236898 to Graham Keough (“Keough”). 
Regarding claim 10, Kaneko I and Choudhury do not explicitly teach that the sidewall of the inner crucible is tapered, such that the first lower outer diameter of the inner crucible is less than the upper outer diameter of the inner crucible.  However, in Figs. 2-4, ¶[0009], and ¶¶[0028]-[0033] as well as elsewhere throughout the entire reference Keough teaches an analogous embodiment of a continuous casting furnace comprised of, inter alia, an open bottom induction cold crucible (10).  In ¶[0009] Keough specifically teaches that the vertical members making up the wall of the crucible are sloped (tapered) outwards towards the open bottom to facilitate movement of the formed ingot out of the crucible.  This is specifically exemplified by Fig. 3 and ¶[0029] which teach that the top of the crucible has a side length L1 of 13 ¾ inches and a tapered bottom side length of 14 inches.  Thus, a person of ordinary skill in the art would recognize that extending this same principle to the inner crucible (6b) of Kaneko I would require that the lower outer diameter of the inner crucible (6b) be less than an upper outer diameter such that a flared opening is formed between the outer (6a) and inner (6b) crucibles.  The motivation for forming an inner crucible (6b) having tapered sidewalls as claimed would be to facilitate movement of the formed ingot out of the crucible.  
Regarding claim 36, Kaneko I and Choudhury do not explicitly teach that the sidewall of the inner crucible is tapered such that the first lower outer diameter of the inner crucible is less than the upper outer diameter of the inner crucible.  However, as noted supra with respect to the rejection of claim 10, in Figs. 2-4, ¶[0009], and ¶¶[0028]-[0033] as well as elsewhere throughout the entire reference Keough teaches an analogous embodiment of a continuous casting furnace comprised of, inter alia, an open bottom induction cold crucible (10).  In ¶[0009] Keough specifically teaches that the vertical members making up the wall of the crucible are sloped (tapered) outwards towards the open bottom to facilitate movement of the formed ingot out of the crucible.  This is specifically exemplified by Fig. 3 and ¶[0029] which teach that the top of the crucible has a side length L1 of 13 ¾ inches and a tapered bottom side length of 14 inches.  Thus, a person of ordinary skill in the art would recognize that extending this same principle to the inner crucible (6b) of Kaneko I would require that the lower outer diameter of the inner crucible (6b) be less than an upper outer diameter such that a flared opening is formed between the outer (6a) and inner (6b) crucibles.  The motivation for forming an inner crucible (6b) having tapered sidewalls as claimed would be to facilitate movement of the formed ingot out of the crucible.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko I in view of Choudhury and further in view of U.S. Patent Appl. Publ. No. 2013/0255315 to Maegawa, et al. (“Maegawa”). 
Regarding claim 11, Kaneko I teaches an electromagnetic casting system comprising:  the furnace of claim 1 (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] and the rejection of claim 1 supra which teach an electromagnetic casting furnace as claimed), but does not explicitly teach the sensor and control module as claimed.  However, in Fig. 1 and ¶¶[0055]-[0061] as well as elsewhere throughout the entire reference Maegawa teaches an analogous embodiment of an electromagnetic casting furnace which includes:  
at least one sensor for detecting at least one parameter of the furnace (see, e.g., Fig. 1 and ¶¶[0055]-[0061] which teach a casting stroke counter (14) which measures a casting stroke and outputs a signal); and
a control module configured to, based on the at least one parameter, control a pull rate of the support member away from the mold (see, e.g., Fig. 1 and ¶¶[0055]-[0061] which teach a computing unit (15) which computes a drive amount of a pull-down motor (16) based on an input of the casting stroke counter (14)).
Thus a person of ordinary skill in the art would look to the teachings of Maegawa and would be motivated to incorporate at least a stroke counter (14) and corresponding computing unit (15) in order to provide a degree of automation to the pulling rate such that a higher quality, more uniform, and reproducible crystal can be produced.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko I in view of Choudhury and further in view of Maegawa and further in view of U.S. Patent Appl. Publ. No. 2005/0092236 to David Bender (“Bender”). 
Regarding claim 12, Kaneko I, Choudhury, and Maegawa do not explicitly teach that the control module is configured to, based on the at least one parameter, control (i) flow of the granular silicon into the mold, and (ii) current to the outer induction coil and the inner induction coil.  However, in Figs. 4-5 and ¶¶[0086]-[0094] as well as elsewhere throughout the entire reference Bender teaches an analogous crystal growth system in which the rate of addition of solid silicon from a source (209) is controlled based upon melt level sensors (230) which measure the level of the melt (222) in a crucible and the temperature of the melt (222) is controlled using a heater control (240) which measures a temperature in the melt using a plurality of temperature sensors (234) and controls the thermal output of a plurality of heating elements (218).  In this manner it is possible to control the growth conditions in response to measurements obtained from the sensor(s) such that a crystal having the desired diameter and materials properties can be produced at a predetermined growth rate.  Thus, a person of ordinary skill in the art would look to the teachings of Bender and would be motivated to utilize the sensor of Maegawa and/or to incorporate one or more additional sensors to measure, inter alia, the level and temperature of the Si melt (19) and the pull rate of the drawing shaft (12) and utilize a control module to control additional process parameters such as the flow of granular silicon (17) into the mold and the current into the inner (6b) and outer (6a) coils in order to provide a degree of automation to the crystal growth process such that a higher quality and more uniform crystal may be grown.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko I in view of Choudhury and further in view of U.S. Patent No. 6,110,274 to Tetsuhiro Okuno (“Okuno”). 
Regarding claim 20, Kaneko I teaches an electromagnetic casting system comprising:  the mold of claim 19 (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] and the rejection of claim 13 supra which teach an electromagnetic casting system comprising a mold as claimed), but does not explicitly teach the sensor and control module as claimed.  However, in Figs. 1-2 and col. 7, l. 48 to col. 13, l. 60 as well as elsewhere throughout the entire reference Okuno teaches an analogous embodiment of a crystal growth system which includes:  
a first sensor for detecting a first parameter of the mold (see, e.g., Figs. 1-2 and col. 11, l. 36 to col. 13, l. 60 which teach that the inlet (T3) and outlet (T4) temperatures of the cooling water circulating through a pedestal (11) are measured by thermocouples (22) and (23), respectively); and
a control module configured to, based on the first parameter, control temperature and flow of coolant to the inner crucible (see, e.g., Figs. 1-2 and col. 11, l. 36 to col. 13, l. 60 which further teach that the type and amount (i.e., the temperature and flow rate) of the coolant supplied from a cooling medium tank (15) is controlled via a controller (24) based upon temperature measurements obtained from the thermocouples (22) and (23) such that the desired temperature gradients within the crucible (9) during crystal growth may be obtained via control of the flow rate and temperature of the coolant).
Thus, a person of ordinary skill in the art would look to the teachings of Okuno and would be motivated to incorporate one or more sensors and a corresponding control module which is capable of controlling the temperature and flow rate of coolant through the inner crucible (6b) of Kaneko I during crystal growth in order to provide greater control over thermal gradients within the melt such that a more uniform crystal having the desired materials properties may be produced.  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko I in view of Choudhury and further in view of Okuno and still further in view of Maegawa and Bender. 
Regarding claim 21, Kaneko I teaches that the electromagnetic casting system further comprises:  
an outer induction coil surrounding the outer crucible (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach an outer induction coil (7a) disposed about the outer crucible (6a));
an inner induction coil disposed in the inner crucible (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach an inner induction coil (7b) disposed within the inner crucible (7b));
a support member (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach a drawing shaft (12) and a dummy block (14) which are configured to move relative to the crucibles (6a) and (6b) during formation of the Si pipe-shaped ingot (18)).  
Kaneko I does not explicitly teach that the support member is configured to hold a seed.  However, in Figs. 1-2 and col. 8, l. 8 to col. 10, l. 50 Choudhury teaches an embodiment of a continuous casting system comprised of a crucible (9a) surrounded by an induction coil (10) with a support member (11) configured to hold a seed (25) and move relative to the crucible (9a) during formation of a Si ingot (30).  By partially melting back the seed (25) and crystallizing the molten Si therefrom, the seed crystal provides a template that aids in controlling the crystal growth process.  Thus, a person of ordinary skill in the art would look to the teachings of Choudhury and would be motivated to provide a seed crystal on top of the dummy block (14) in the apparatus of Kaneko such that the Si pipe (18) crystallizes and grows from the seed crystal in order to provide a means for promoting and controlling the crystal growth process.  
Kaneko I and Choudhury do not explicitly teach a second sensor and control module as claimed.  However, as noted supra with respect to the rejection of claim 11, Maegawa teaches:  
a second sensor configured to detect a second parameter (see, e.g., Fig. 1 and ¶¶[0055]-[0061] which teach a casting stroke counter (14) which measures a casting stroke and outputs a signal), 
wherein the control module is configured to, based on the first parameter and the second parameter, control (i) a pull rate of the support member away from the mold (see, e.g., Fig. 1 and ¶¶[0055]-[0061] which teach a computing unit (15) which computes a drive amount of a pull-down motor (16) based on an input of the casting stroke counter (14)). 
Thus a person of ordinary skill in the art would look to the teachings of Maegawa and would be motivated to incorporate at least a stroke counter (14) and corresponding computing unit (15) in order to provide a degree of automation to the pulling rate such that a higher quality, more uniform, and reproducible crystal can be produced.
Kaneko I, Choudhury, and Maega do not explicitly teach that the control module is also configured to control (ii) flow of the granular silicon into the mold, and (ii) current to the outer induction coil and the inner induction coil.  However, as noted supra with respect to the rejection of claim 12, in Figs. 4-5 and ¶¶[0086]-[0094] as well as elsewhere throughout the entire reference Bender teaches an analogous crystal growth system in which the rate of addition of solid silicon from a source (209) is controlled based upon melt level sensors (230) which measure the level of the melt (222) in a crucible and the temperature of the melt (222) is controlled using a heater control (240) which measures a temperature in the melt using a plurality of temperature sensors (234) and controls the thermal output of a plurality of heating elements (218).  In this manner it is possible to control the growth conditions in response to measurements obtained from the sensor(s) such that a crystal having the desired diameter and materials properties can be produced at a predetermined growth rate.  Thus, a person of ordinary skill in the art would look to the teachings of Bender and would be motivated to utilize the sensor of Maegawa and/or to incorporate one or more additional sensors to measure, inter alia, the level and temperature of the Si melt (19) and the pull rate of the drawing shaft (12) and utilize a control module to control additional process parameters such as the flow of granular silicon (17) into the mold and the current into the inner (6b) and outer (6a) coils in order to provide a degree of automation to the crystal growth process such that a higher quality and more uniform crystal may be grown.  

Allowable Subject Matter
Claims 38 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach, disclose, or reasonably suggest that the plurality of plates are disconnected distinct plates that are able to move relative to each other as recited in the context of dependent claims 38 and 41.  In Figs. 1-3 and ¶¶[0012]-[0036] of Kaneko I the plurality of plates which form the inner crucible (6b) are not fully disconnected and distinct plates as they are connected at the top.  

Response to Arguments
Applicants’ arguments filed May 9, 2022, have been fully considered but they are not persuasive. 
Applicants argue that Kaneko I does not teach a plurality of plates that are not spaced apart at the top and are spaced apart at the bottom.  See applicants’ 5/9/22 reply, p. 16.  Applicants’ argument is noted, but is unpersuasive.  In providing the claim with its broadest reasonable interpretation, each of the individual “fingers” of the inner crucible (6b) may be considered as a “plate” and there is a gap between individual fingers at the bottom while at the top the plates merge together such that there is no gap therebetween.  
Applicants further argue that the “fingers” of the crucible (6b) in Kaneko I are not plates, but rather are a portion of the crucible (6b).  Id.  This argument also is found unpersuasive as it is based upon features which are not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As written, claim 1 merely recites that the “inner crucible comprises a plurality of plates, the plurality of plates are disposed to provide a tubular-shaped structure.”  In Figs. 2-3 of Kaneko I there are a plurality of “fingers” which form the tubular shape of the inner crucible (6b) and each “finger” may be considered as having a plate-like shape.  The language of the claim does not specifically require that each of the “fingers” of the inner crucible (6b) be disconnected or structurally independent from each other. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714